                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:16-CT-3269-FL



 WILLIAM C. CARAWAN, JR.,                        )
                                                 )
                            Plaintiff,           )
                                                 )
           v.                                    )                      ORDER
                                                 )
 GEORGE SOLOMON, BRAD PERRITT,                   )
 GEORGE W. BAYSDEN, JR., MARCUS                  )
 HOVIS, and OFFICER NORRIS,                      )
                                                 )
                           Defendants.           )



       This matter is before the court on defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56, (DE 75). Plaintiff responded in opposition and in this posture

the issues raised are ripe for ruling. For the reasons that follow, the court grants the motion.

                                  STATEMENT OF THE CASE

        Plaintiff, a state inmate proceeding pro se, commenced this action by filing complaint on

October 17, 2016, asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983.

Plaintiff alleges defendants George Solomon (“Solomon”), Brad Perritt (“Perritt”), George

Baysden (“Baysden”), and Marcus Hovis (“Hovis”) violated his rights under the First and

Fourteenth Amendments to the United States Constitution and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc et seq., by preventing him from

attending certain Islamic religious services. As relief, plaintiff seeks a declaratory judgment,

compensatory and punitive damages, and permanent injunction directing defendants to allow

inmates to attend the religious services of their choice and to appoint an Islamic mediator to address
religious disputes.

       On July 11, 2017, the court conducted its frivolity review of plaintiff’s complaint pursuant

to 28 U.S.C. § 1915(e), and allowed the action to proceed. Defendants filed answer on December

28, 2017, denying plaintiff’s allegations and asserting various affirmative defenses. On January

2, 2018, the court entered case management order governing discovery and dispositive motions

practice. On February 5, 2018, plaintiff filed motions to amend the complaint and join new

defendant.    Plaintiff’s proposed amended complaint alleged that defendant officer Norris

(“Norris”), a correctional officer with the Tabor Correctional Institution (“Tabor C.I.”), also

prevented him from attending Islamic worship services. On April 6, 2018, the court granted the

motions to amend and join defendant.

       On May 2, 2018, the court appointed North Carolina Prisoner Legal Services, Inc.

(“NCPLS”) to assist plaintiff with conducting discovery in this action. The parties completed

discovery on or about February 12, 2019. That same day, NCPLS withdrew from its limited

appointment as counsel for plaintiff pursuant to Standing Order 17-SO-3.

       On March 11, 2019, defendants filed the instant motion for summary judgment, arguing

plaintiff’s claims should be dismissed because he failed to exhaust available administrative

remedies prior to filing this action. In support, defendants rely upon memorandum of law,

statement of material facts, affidavit of defendant Perritt, and administrative grievance records.

       Plaintiff responded in opposition on June 17, 2019, relying upon memorandum of law,

plaintiff’s affidavit, statement of material facts, and the following: 1) plaintiff’s inmate request

forms requesting permission to attend Islamic worship services and participate in educational

classes; 2) Tabor C.I. approval for plaintiff to attend Islamic worship services; 3) defendant


                                                 2
Baysden’s response to plaintiff’s requests to attend Islamic worship services; 4) plaintiff’s

administrative grievances; 5) correspondence between plaintiff and Tabor C.I. officials concerning

his grievances; 6) documentation regarding plaintiff’s educational classes; 7) defendants’

discovery responses; 8) Tabor C.I. menu accommodation form; and 9) plaintiff’s motion to amend

the complaint in this action and a March 18, 2019, order in Carawan v. Solomon, No. 5:16-CT-

3226-FL. Defendants filed reply in further support of the motion for summary judgment on July

19, 2019, supported by affidavit of Kimberly Grande, the executive director of the North Carolina

Department of Public Safety’s (“DPS”) Inmate Grievance Resolution Board, DPS’s administrative

remedy procedure, and additional grievance records.

                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.


                                                  3
242, 247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                  Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489–90.

B.      Analysis

       The Prison Litigation Reform Act (“PLRA”) states that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a


                                                   4
prisoner . . . until such administrative remedies as are available are exhausted.”        42 U.S.C.

§ 1997e(a). Exhaustion is mandatory, and the court therefore may not excuse failure to exhaust,

even to take special circumstances into account. Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, 1856

(2016); Woodford v. Ngo, 548 U.S. 81, 83-85 (2006). Administrative grievances must contain

sufficient detail to “alert[] the prison to the nature of the wrong for which redress is sought” and

“give prison officials a fair opportunity to address the alleged [mistreatment].” Wilcox v. Brown,

877 F.3d 161, 167 n.4 (4th Cir. 2017) (quoting Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002));

Moore v. Bennette, 517 F.3d 717, 726 (4th Cir. 2008).

       The only exception to mandatory exhaustion is when the administrative remedy procedure

is unavailable to the inmate. See 42 U.S.C. § 1997e(a); Ross, 136 S. Ct. at 1858-60. An

administrative remedy process is unavailable if: 1) “it operates as a simple dead end – with officers

unable or consistently unwilling to provide any relief to aggrieved inmates”; 2) when it is “so

opaque that it becomes, practically speaking, incapable of use”; and 3) where “prison

administrators thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Ross, 136 S. Ct. at 1858-60.

       DPS has a three-step administrative remedy procedure which inmates must complete in

order to exhaust administrative remedies. (Grande Aff. (DE 96-1) ¶ 4); see also Moore, 517 F.3d

at 721. DPS’s Administrative Remedy Procedure (“ARP”) first encourages inmates to attempt

informal communication with responsible authorities at the facility in which the problem arose.

(ARP (DE 96-1) § .0301(a)). If informal resolution is unsuccessful, the ARP provides that any

inmate in DPS custody may submit a written grievance on Form DC-410. (Id. § .0310(a)). If

the inmate is not satisfied with the decision reached at the step one level of the grievance process,


                                                 5
he may request relief from the facility head. (Id. § .0310(b)(1)). If the inmate is not satisfied

with the decision reached by the facility head, he may appeal his grievance to the Secretary of

Public Safety through the inmate grievance examiner. (Id. § .0310(c)(1)). The decision by the

inmate grievance examiner or a modification by the Secretary of Public Safety shall constitute the

final step of the ARP. (Id. § .0310(c)(6)).

       Plaintiff does not contest that he failed to exhaust administrative remedies before filing his

original complaint in this action. (See Pl.’s Aff. (DE 89) ¶ 3).      Plaintiff argues that the DPS

administrative remedy procedure was unavailable to him where his grievance was rejected because

plaintiff had another active grievance pending at the time. (See id. ¶ 15). DPS’s rule that

plaintiff may only pursue one administrative grievance at a time does not render the procedure

unavailable under the standard set forth above. The rule does not make the administrative remedy

procedure operate as a dead end, render it exceedingly opaque, or provide an avenue for prison

officials to thwart inmates from taking advantage of the grievance process. See Ross, 136 S. Ct.

at 1860; Moore, 517 F.3d at 729-30 (concluding plaintiff failed to exhaust administrative remedies

where prison officials rejected grievance based on rule that only one grievance can be pending at

a time); see also Turner v. Clelland, No. 1:15-CV-947, 2016 WL 6997500, at *11 (M.D.N.C. Nov.

30, 2016). Accordingly, plaintiff’s argument that DPS’s administrative remedy procedure was

unavailable is without merit.

       Plaintiff also argues he exhausted all administrative remedies before filing the amended

complaint. The exhaustion timeline may be adjusted when an inmate brings a supplemental claim

under Federal Rule of Civil Procedure 15(d). Rule 15(d) permits litigants to file supplemental

pleadings addressing claims that arise after the original complaint was filed. See Fed. R. Civ. P.


                                                 6
15(d). Although the United States Court of Appeals for the Fourth Circuit has not addressed the

issue, courts generally have held that supplemental claims can be exhausted during the pendency

of the underlying litigation, provided the inmate exhausts all administrative remedies before filing

the supplemental complaint. See, e.g., Jackson v. Fong, 870 F.3d 928, 934-35 (9th Cir. 2017);

Mattox v. Edelman, 851 F.3d 583, 591-92 (6th Cir. 2017) (permitting inmate to exhaust

administrative remedies for supplemental claims during the pendency of the underlying litigation

only in the event that one of the claims in the original complaint was fully exhausted).

         Plaintiff’s amended complaint, however, is not a supplemental pleading. The amended

complaint alleges effectively the same claims as the original complaint, and only adds a new

defendant to the action. Furthermore, the amended complaint alleges that defendant Norris

denied plaintiff’s requests to attend religious services beginning on September 23, 2016, the same

date plaintiff alleged the violations began occurring in the original complaint. (Compare Compl.

(DE 1) ¶ V with Am. Compl. (DE 36) at 3).1 Accordingly, plaintiff’s amended complaint did not

bring new claims arising after he filed the original complaint, and thus the fact that plaintiff may

have exhausted administrative remedies before filing the amended complaint cannot defeat

defendants’ exhaustion defense.             See Fed. R. Civ. P. 15(d); Mattox, 851 F.3d at 591-93

(permitting inmate to exhaust administrative remedies while litigation was pending only in the

event that the claim arose after plaintiff filed the original complaint); Rhodes v. Robinson, 621

F.3d 1002, 1006 (9th Cir. 2010).

         Finally, plaintiff asserts DPS officials should have treated his rejected grievance as an



1
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document
                                                          7
emergency grievance, which under DPS policy is not subject to the rule that inmates may only

pursue one grievance at a time. (See ARP (DE 96-1) § .0308). Plaintiff, however, did not

indicate on the grievance that it was an emergency, and nothing on the face of the grievance itself

suggests it needed emergency treatment. (See DE 1-1).

                                        CONCLUSION

       Based on the foregoing, the court GRANTS defendants’ motion for summary judgment,

(DE 75).     Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.                    The clerk is

DIRECTED to close this case.

       SO ORDERED, this the 27th day of March, 2020.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                8
